NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael L. Goldman on August 12, 2021.  The examiner’s amendment is made to the claim set dated April 2, 2021, and not to the un-entered claim set dated July 12, 2021.
Claim 1 is amended to recite:

A composition comprising: 
a thermoplastic polyacrylated glycerol polymer prepared by first reacting acrylic reagent with glycerol to form acrylated glycerol monomers and then polymerizing the acrylated glycerol monomers, wherein the thermoplastic polyacrylated glycerol polymer is predominantly non-crosslinked; 
water; 
cellulosic particles or pieces; and 
a cross linker reactive with the polyacrylated glycerol polymer and mixed with the polyacrylated glycerol, the cellulosic particles or pieces, and the water.
Examiner’s Comment on the Amendment
The examiner’s amendment set forth above contains: (1) the product-by-process language set forth in the un-entered claim set dated July 12, 2021; and (2) language supported by ¶¶ 0047 and 0048 of the original disclosure that describes the living free radical polymerization techniques used to prepare the 
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be US 2015/0337078 (“Cochran”) and WO 2016/009062 (“Hampson”).  
Cochran teaches predominantly non-crosslinked polymers of acrylated glycerol.  (Cochran, ¶¶ 0027, 0154-0156).  The present claims are considered to be patentably distinct over Cochran and the prior art of record because nothing in Cochran or the prior art of record would have motivated one of ordinary skill in the art to have combined the predominantly non-crosslinked polymer of Cochran with cellulosic particles or pieces, as required by present claim 1 with a reasonable expectation of success.
The relevant teachings of Hampson are discussed on pages 2-4 of the Office Action dated April 26, 2021.  The present claims are considered to be patentably distinct over Hampson and the prior art of record because Hampson does not teach or suggest a predominantly non-crosslinked polyacrylated glycerol polymer.  As discussed in the Office Action dated April 26, 2021, Hampson describes the AQUASET-529 component as polyacrylic acid crosslinked with glycerol, and nothing in Hampson or the prior art of record would have motivated one of ordinary skill in the art to have replaced this crosslinked polyacrylic acid with the predominantly non-crosslinked thermoplastic polyacrylated glycerol polymer of present claim 1.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767